United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 11, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-30280
                         c/w No. 06-30338
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

KEVIN L. COOLEY,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 2:05-CR-20057
                     USDC No. 2:04-CR-20115-5
                       --------------------

Before REAVLEY, WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Kevin L. Cooley appeals the sentence imposed by the district

court following his guilty-plea conviction for conspiracy to

interfere with commerce by robbery, interference with commerce by

robbery, and two counts of using, carrying, possessing, and

brandishing a firearm during a crime of violence.    The district

court sentenced Cooley to 60 months for the conspiracy offense

and 125 months for the robbery offense, to run concurrently; and

seven years for one firearm offense and 25 years for the other

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-30280
                          c/w No. 06-30338
                                 -2-

firearm offense, to run consecutive to each other and to the

other sentences.

     The Government contends that we lack jurisdiction to

review Cooley’s appeal of the district court’s denial of the

Government’s motion for a downward departure pursuant to U.S.S.G.

§ 5K1.1 and 18 U.S.C. § 3553(e).   To the extent that Cooley is

appealing the denial of the Government’s motion, we do not have

jurisdiction to review the denial of the motion.   See United

States v. Hernandez 457 F.3d 416, 424 (5th Cir. 2006).

     Cooley argues that his sentence was the result of both an

upward and a downward departure.   He argues that the sentence was

unreasonable and that an upward departure was not warranted

because the Guidelines fully accounted for the economic loss,

the use of firearms, and the number of victims and because his

criminal history category does not understate the seriousness of

his criminal history.   The sentence imposed by the district court

was within the applicable guideline range and was not the result

of an upward departure.   See United States v. Smith, 440 F.3d
704, 706-07 (5th Cir. 2006) (recognizing three types of

sentences: sentence within the guideline range, departure from

guideline range as allowed by Guidelines, and non-guideline

sentence).   The district court gave detailed reasons for the

sentence it imposed, including Cooley’s significant criminal

history; the nature and circumstances of the offenses which

involved extreme violence, firearms, multiple victims, and
                            No. 06-30280
                          c/w No. 06-30338
                                 -3-

significant economic loss to the victims; and Cooley’s

involvement in other offenses not considered as part of the

multiple offender adjudication.   The district court properly

calculated the applicable guideline sentencing range and

considered the sentencing factors set forth in 18 U.S.C.

§ 3553(a).   See United States v. Mares, 402 F.3d 511, 518-20

(5th Cir.), cert. denied, 126 S. Ct. 43 (2005).   Therefore,

Cooley has not shown that the sentence imposed by the district

court was unreasonable.   See id. at 518-20.

     AFFIRMED.